ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that CHARMAN T. HARVEY of NEWARK, who was admitted to the bar of this State in 1977, be suspended from the practice of law for a period of one year for violation of RPC 1.1(a) (gross neglect and pattern of neglect); RPC 1.3 (failure to act with reasonable diligence); RPC 1.4 (failure to communicate); RPC 1.15 (failure to properly maintain trust account); and RPC 8.4(c) (conduct involving fraud, dishonesty, deceit or misrepresentation), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and respondent is suspended from the practice for a period of one year, effective *71May 26, 1995, and until the further Order of the Court; and it is further
ORDERED that the Decision and Recommendation of the ■ Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said CHARMAN T. HARVEY as an attorney at law of the State of New Jersey; and it is further
ORDERED that CHARMAN T. HARVEY be and hereby is restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that no application for restoration be made until all pending ethics proceedings against respondent have been concluded; and it is further
ORDERED that CHARMAN T. HARVEY reimburse the Disciplinary Oversight Committee for appropriate administrative costs.